



SUPPLEMENT #4 TO MASTER LOAN AGREEMENT
Date of Supplement: August 16, 2019
THIS SUPPLEMENT #4 TO MASTER LOAN AGREEMENT (this “Supplement”) is made and
entered into by Lender and Borrowers as of the date written above pursuant to
the Master Loan Agreement by and between Lender and Borrowers dated June 24,
2019 (the “Master Loan Agreement”).
This Supplement constitutes a Supplement under the Master Loan Agreement and is
hereby made a part of the Master Loan Agreement. All capitalized terms herein
not otherwise defined herein shall have the meaning ascribed to them in the
Master Loan Agreement. The credit facility described in this Supplement is
governed by and shall be construed and administered in accordance with the terms
and conditions of the Master Loan Agreement and this Supplement.
To the extent any term or condition of this Supplement is inconsistent with any
term or condition in the Master Loan Agreement or in any Supplement dated prior
to this Supplement, the terms and conditions of this Supplement shall control.
Except as specifically amended hereby, all terms and conditions of the Master
Loan Agreement and all prior Supplements remain in effect.
In consideration of the mutual covenants contained herein and in the Master Loan
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:
1.
DEFINITIONS.

As used in this Supplement, the following terms have the following meanings:
“Amortization Period” means a period consisting of sixty (60) consecutive
months.
“Term Loan C” means an extension of credit to Borrowers by Lender pursuant to
this Supplement.
“Term Loan C Maturity Date” means the first to occur of: (1) August 1, 2024; and
(2) the date on which Term Loan C is accelerated as provided hereunder, in Term
Note C or in the Master Loan Agreement.
“Term Note C” means the Promissory Note of Borrowers in the form of Exhibit A to
be executed concurrently with this Supplement.
2.
THE CREDIT FACILITY; BORROWING PROCEDURES; INTEREST RATE; AND PAYMENTS.

2.1.
Credit Facility. Lender shall make a term loan to the Borrowers, on the Closing
Date, in an amount equal to Thirteen Million, Five Hundred Ninety-Four Dollars
($13,000,594.00) (“Term Loan C”), subject to the terms and conditions hereof and
of the Master Loan Agreement. Term Loan C shall be evidenced by Term Note C, be
payable in accordance with the terms of Term Note C and be made by disbursement
of Loan proceeds when and as directed by Borrowers. Amounts borrowed and repaid
under the Term Loan C may not be reborrowed.

2.2.
Borrowing Procedures. The entire amount of Term Loan C is to be advanced in one
single advance on the Closing Date.

2.3.
Interest Rate. The unpaid principal balance of Term Loan C outstanding from time
to time shall bear interest for the period commencing on the Closing Date of
Term Loan C until such Loan is paid in full. Term Loan C shall accrue interest
at a variable rate equal to the LIBOR Rate plus 3.75% per annum and such rate
shall be adjusted on the 1st day of each month.

2.4.
Payments. Borrowers shall make the following payments on Term Loan C during the
following periods:

(a)
Sixty (60) consecutive monthly payments of principal and interest commencing on
September 1, 2019, and continuing on the 1st day of each successive month
thereafter, each in an amount necessary to fully amortize the then remaining
principal balance of Term Loan C at the then applicable interest rate over the
remaining balance of the Amortization Period; and

(b)
A final payment of all outstanding principal and accrued and unpaid interest
together with such other amounts as shall then be due and owing from Borrowers
to Lender under the Term Loan C on the Term Loan C Maturity Date.

2.5.
Fees.

(a)
On or before the Closing Date, Borrowers shall pay to Lender a fee in the amount
of Fifty-Two Thousand Two Dollars ($52,000.00).

2.6.
Use of Loan Proceeds. Borrowers shall only use the proceeds of Term Loan C to
acquire the beneficial interest in the trust described in the Beneficial
Interest Pledge Agreement attached hereto as Exhibit B.

3.
CONDITIONS FOR BORROWING.

In addition to all conditions to borrowing set forth in Section 5.1 of the
Master Loan Agreement, Lender’s obligation to make the Loan described in this
Supplement is subject to the satisfaction or waiver by Lender in writing on or
before the Closing Date of such Loan of the following conditions:
3.1.
Lender shall have received the following, all in form, detail and content
satisfactory to Lender:

(a)
Term Note C duly executed by both Borrowers.

(b)
The fee due under Section 2.5 hereof.

(c)
A Beneficial Interest Pledge Agreement, in the form of Exhibit B, properly
executed by CAL, together with any and all other documents or instruments Lender
reasonably deems necessary to grant to Lender and perfect a first position Lien
in all of CAL’s beneficial interest in that certain trust described in the Trust
Agreement (Aircraft MSN 30241) dated as of August 22, 2016, between Wells Fargo
Trust Company, National Association, as owner trustee (the “Owner Trustee”), and
CIT Aerospace, LLC as the original Trust settlor, as amended, assigned,
supplemented, restated, and modified from time to time (the “Trust Agreement”),
all in form and substance reasonably satisfactory to Lender.

(d)
A Trust Aircraft Security Agreement in the form of Exhibit C (the “TASA”),
properly executed by the Owner Trustee, together with any and all other
documents or instruments Lender reasonably deems necessary to grant to Lender
and perfect a first position Lien on the collateral described in the TASA, all
in form and substance reasonably satisfactory to Lender.

(e)
A third party written legal opinion opining that:

(i)
CAL has the due power and authority to grant the lien described in Section
3.1(c) above;

(ii)
Owner Trustee has due power and authority to grant the Lien described in Section
3.1(d) above; and

(iii)
The Liens described in Sections 3.1(c) and 3.1(d) are valid and enforceable and
neither violate any term or provision of the Trust Agreement.

(f)
Evidence in a form reasonably acceptable to Lender that, prior to or
concurrently with the execution of this Supplement, CAL acquired the interest in
the trust described in the Beneficial Interest Pledge Agreement and that the
trust acquired the collateral described in the TASA, and in each case, such is
owned free and clear of all liens, claims and encumbrances.

(g)
An Agreement to Provide Insurance in the form of Exhibit D, properly executed by
the Borrowers.

4.
AFFIRMATIVE COVENANTS.

In addition to all affirmative covenants set forth in Section 6 of the Master
Loan Agreement, each Borrower covenants that it will, until Lender’s commitment
to extend credit under this Supplement and all Permitted Swap Agreements
relating to the credit facility extended under this Supplement have terminated
or expired and the promissory note evidencing the credit facility extended under
this Supplement, and all fees and expenses payable in connection with the credit
facility extended under this Supplement have been paid in full:
4.1.
Quarterly Rolling Cash Flow Coverage Ratio. Maintain, as of the last day of each
fiscal quarter, a Quarterly Rolling Cash Flow Coverage Ratio of not less than
1.25 to 1.0. Lender may determine compliance with this Quarterly Cash Flow
Coverage Ratio covenant at any time.

4.2.
Tangible Net Worth. Maintain a Tangible Net Worth of at least $12,500,000.00 at
all times. Lender may determine compliance with this Tangible Net Worth covenant
at any time.

5.
NEGATIVE COVENANTS.

In addition to all negative covenants set forth in Section 7 of the Master Loan
Agreement, each Borrower covenants that, without the prior written consent of
Lender, Borrowers will not, until Lender’s commitment to extend credit under
this Supplement and all Permitted Swap Agreements relating to the credit
facility extended under this Supplement have terminated or expired and the
promissory note evidencing the credit facility extended under this Supplement,
and all fees and expenses payable in connection with the credit facility
extended under this Supplement, have been paid in full:
5.1.
[Intentionally Omitted].

[remainder of page intentionally left blank; signature page follows]



IN WITNESS WHEREOF, the Parties have executed this Supplement as of the date
first written above.
BORROWERS:        LENDER:


CONTRAIL AVIATION SUPPORT, LLC        OLD NATIONAL BANK




By:    /s/ Joseph Kuhn        By:    /s/ Tommy Olson    
Joseph Kuhn            Tommy Olson
Its: CEO            Its: SVP


CONTRAIL AVIATION LEASING, LLC




By:    /s/ Joseph Kuhn    
Joseph Kuhn
Its: CEO




18169328v1





